Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 1 of 11 PageID# 473



                                                        1                          FILED                '
                       IN THE UNITED STATES DISTRICT Co|jRf
                      FOR THE EASTERN DISTRICT OF VIRGINIA qqj 27 2020
                                         Norfolk Division              •


ERNEST DWAVNE RILEV,                                                |             Norfolk VA
                       Petitioner,

V.                                                      CRIMINAL ACTION NO.2:19-cr-124

UNITED STATES OF AMERICA,

                       Respondent.

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Ernest Dwayne Riley's ("Petitioner") pro se motion, pursuant to 28

 U.S.C. § 2255, to Vacate, Set Aside, or Correct Sentence. ECF No. 50. The Government opposed

the motion and Petitioner replied. ECF Nos. 53, 54. Having reviewed the motion and filings, the

Court finds that a hearing is not necessary to address Petitioner's motion. See 28 U.S.C. § 2255(c).

 For the reasons set forth below. Petitioner's § 2255 Motion is DENIED.

                            I. FACTUAL AND PROCEDURAL HISTORY

        On July 10,2019,a federal grand jury retumed a three-count Indictment charging Petitioner

 with Possession of a Fireann by a Prohibited Person, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(Count one); False Statement During Purchase of a Fireann, in violation of 18 U.S.C. §§

922(a)(6) and 924(a)(2) and 2 (Count Two); and False Statement in Records Required to be

 Maintained by Federally Licensed Firearms Dealer, in violation of 18 U.S.C. §§ 924(a)(1)(A) and

2(Count Three). ECF No. 13. On September 16, 2019, Petitioner pleaded guilty to Count One of

the Indictment. ECF Nos. 26, 27. On January 6, 2020, the Court held a sentencing hearing where

the Court accepted the Petitioner's guilty plea and accepted the Petitioner's request to consider the

contents of a letter he wrote as his allocution. ECF Nos. 38, 40,41. The Court then imposed a 49-
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 2 of 11 PageID# 474




month sentence on Count One. ECF Nos. 38, 41. Petitioner is currently scheduled to be released

on May 3, 2023.

       On August 14,2020, Petitioner filed the instant Motion to Vacate Sentence under 28 U.S.C.

§ 2255. ECF Nos. 50, 51. The United States opposed the motion on October 5, 2020. ECF No. 53.

On October 19, 2020, Petitioner filed a reply to the United States' opposition. ECF No. 54.

Therefore, the matter is now ripe for judicial determination.

                                        II. LEGAL STANDARD


    A. Section 2255


    Section 2255 allows a federal prisoner "claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or laws of the United States . . . [to]

move the court which imposed the sentence to vacate,set aside, or correct the sentence." 28 U.S.C.

§ 2255. In a § 2255 motion, the petitioner bears the burden of proving his or her claim by a

preponderance of the evidence. See Miller v. Unilecl States, 261 F.2d 546, 547 (4th Cir. 1958).

Additionally, pro se filers are entitled to more liberal construction of their pleadings. Erickson v.

Pardiis,55\ U.S. 89,94(2007).

        When deciding a § 2255 motion, the Court must promptly grant a hearing "unless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief." 28 U.S.C. § 2255(b). Motions under § 2255 generally "will not be allowed to do service

for an appeal." Sunal v. Large, 332 U.S. 174, 178-79(1947). For this reason, issues already fully

litigated on direct appeal may not be raised again under the guise of a collateral attack. United

States V. Dyess, 730 F.3d 354, 360 (4th Cir. 2013). Issues that should have been raised on direct

appeal are deemed waived, procedurally defaulted, and cannot be raised on a § 2255 Motion.

 United States v. Mikalajunas, 186 F.3d 490,492(4th Cir. 1999).
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 3 of 11 PageID# 475




        However, an individual may raise a procedurally defaulted claim if he or she can show (1)

"cause and actual prejudice resulting from the errors of which he complains" or (2) that "a

miscarriage ofjustice would result from the refusal of the court to entertain the collateral attack..

. . [meaning] the movant must show actual innocence by clear and convincing evidence." Id. at

492-93. To demonstrate cause and prejudice, a petitioner must show the en*ors "worked to [his or

her] actual and substantial disadvantage, infecting [his or her] entire trial with error of

constitutional dimensions." United States v. Frady, 456 U.S. 152, 170 (1982). Ineffective

assistance of counsel claims should generally be raised in a collateral motion instead of on direct

appeal and constitute sufficient cause to review a procedurally defaulted claim. See Untied States

V. Benton, 523 F.3d 424, 435 (4th Cir. 2008); Mikalajunas, 186 F.3d at 493.

    B. Ineffective Assistance of Counsel Claim


        A viable ineffective assistance of counsel claim arises when "the counsel's conduct so

undennined the proper functioning of the adversarial process that the trial did not result in a just

outcome." Strickland v. Washington, 466 U.S. 668, 686 (1984). An ineffective assistance of

counsel claim is properly raised on a 28 U.S.C. § 2255 motion in the district court rather than on

direct appeal, unless the record conclusively shows ineffective assistance. United States v.

 Williams, 977 F.2d 866, 871 (4th Cir. 1992). To prove a claim of ineffective assistance of counsel,

a petitioner must make two showings.

    First, a petitioner must show that counsel's performance was deficient. Id. at 687. Counsel's

errors must have been so serious that he or she was not actually functioning as "counsel" as

guaranteed by the Sixth Amendment. Id. To demonstrate deficient performance, a petitioner must

show "that counsel's representation fell below an objective standard of reasonableness" under the

prevailing norms of the legal community. Id. at 688. "Judicial scrutiny of counsel's performance
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 4 of 11 PageID# 476




 must be highly deferential," so "a court must indulge a strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance." Id. at 689. That presumption

is even greater when counsel's decisions represent strategic tactical decisions requiring

"assessment and balancing of perceived benefits against perceived risks." United States v. Terry,

366 F.3d 312, 317 (4th Cir. 2004). A petitioner bears the burden of rebutting this presumption.

Strickland, 466 U.S. at 689.

    Second, a petitioner must show that the deficient performance prejudiced the defense. Id. at

687. In other words, counsel's errors must have been so serious that the petitioner was deprived

of a fair trial with a reliable result. Id. To demonstrate prejudice, a petitioner must prove that "there

is a reasonable probability that, but for counsel's unprofessional errors, the result ofthe proceeding

 would have been different." Id. at 694. The Supreme Court defined a reasonable probability as "a

probability sufficient to undennine confidence in the outcome."Id. In short,"[a]n error by counsel,

even if professionally unreasonable, does not wanant setting aside the judgement of a criminal

proceeding if the error had no effect on the judgment." Id. at 691. If a petitioner cannot meet either

component of the Strickland test, the ineffective-assistance claim will fail. Id. at 700. The Court

need not address both components of the test if petitioner makes an insufficient showing on one

prong. Id. at 697.

                                              III. DISCUSSION


        Petitioner claims three grounds for relief based on ineffective assistance of trial counsel.

First, Petitioner argues that trial defense counsel failed to explain the mens rea elements of the

922(g)(1) offense requiring the government to prove that the Petitioner knew he was in a class of

prohibited people. ECF Nos. 51, 50 at 2. Second, Petitioner argues that counsel failed to object to

the Court's "mistaken omission of[his] right to allocute," Id. at 5. Third, Petitioner argues that
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 5 of 11 PageID# 477




counsel "advised [him] that inadmissible and unrelated uncorroborated evidence unlawfully seized

from his cell phone incident to arrest would be charged against him if he didn't plead guilty to the

... 922(g)(1) offense" and the Government "gain[ed] a tactical advantage" over him because of it.

Id. at 7. Ther^Court will address each claim in turn.

    A. Petitioner's was Informed by Counsel About the Mens Rea Element

    Petitioner argues that counsel failed to explain the mens rea elements of the 18 U.S.C. §§

922(g)(1) offense requiring the government to prove that the Petitioner knew he was in a class of

prohibited people. Pursuant to 18 U.S.C. §§ 922(g)(1), it is unlawful for a person "convicted in

any court, of crime punishable by imprisonment for a term exceeding for a year" to possess a

firearm. ECF Nos. 51, 50 at 2. Petitioner argues that he informed his defense counsel "during

numerous discussions that he [Petitioner] believed he was not a convicted felon because he

previously only sei*ved fourth months incarceration, he was never previously convicted for a

felony, and that was the reason [Petitioner] allowed the firearm transaction to be recorded." ECF

Nos. 51 at 2. Moreover, Petitioner argues that he infonned the Court that he "'had no idea that [he]

 was ineligible to own a firearm until [he] went to the store to purchase one.'" Id. at 3 (citing

Sentencing Hr'g Tr. at 22).

    The Government argues that Petitioner's claim fails because his "'conclusory affidavit[]' that

simply restates his claim falls well short of counteracting the strong evidence showing that, at the

time he possessed the gun in question, he knew that his conviction made him prohibited from

 possessing a fireann." ECF No. 53 at 8. Specifically, the Government points to the Petitioner's

 Statement of Facts, made under-oath at the plea hearing, and his attorney's "specific, detailed, and

 unequivocal affidavit^," which show that Petitioner was aware that he could not purchase a
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 6 of 11 PageID# 478




firearm because he was a convicted felon, (citing United Stales v. Johnson, No. 3:I4CR80, 2018

WL 4568609, at *2(E.D. Va. Sept. 24, 2018)).

    The Court finds that there is ovei*whelming evidence to show that Petitioner was aware of the

mens rea requirement and that he knew that he was in a class of people prohibited from purchasing

a fireaiTn but did so anyway.

    First, the Petitioner admitted under oath in his Statement of Facts that, "[a]t the time of the

offense, [he] was prohibited from possessing a firearm because he had been previously been

convicted for a crime punishable by imprisonment for a term exceeding one year," that he "knew

about his conviction," and that he "had not had his right to possess a firearm restored." ECF No.

27 at ^ 3. Furthennore, Petitioner admitted under oath that"on the Fonn 4473,[he] knowingly lied

and intended to deceive the gun shop about a material fact about the lawfulness of the sale by

checking the box indicating that[he] had not 'been convicted in any court for a felony,or any other

crime, for which the judge could imprison [him] for more than one year,' even though [he] knew,

then and there, that he had been convicted of a crime punishable by more than one year." Id. at ^

4. Notably, the Petitioner signed the Statement of Facts as true and accurate under oath "after

consulting with [his] attorney." Id. at 4.

    Second, Petitioner's claim is undennined by his sworn statement at the Plea Hearing where he

said that he "had an adequate opportunity to confer with [his attorney] to prepare for the hearing,"

that he was "satisfied with the effectiveness of his [attorney]'s advocacy," that his decision to plead

guilty was "made on [his] own," that he "sign[ed] off on th[e] statement of facts" and agreed it is

"an accurate account of what happened in this particular case." Sentencing Tr. at 3-9, 19-20.

 Moreover, Petitioner admitted under oath that he had never "been convicted of a felony before,"

 but that he had no "questions about what [he was] pleading guilty to." Id. 5-6.
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 7 of 11 PageID# 479




    Third, Petitioner's claim is undemiined by his own defense counsel's affidavit where counsel

states, "prior to [Petitioner] entering his guilty plea to the Indictment, I ... fully reviewed the

relevant case law related to the specific indictment and count that [he] was pleading guilty to,

including the knowledge requirement in Rehaifv. United States, 139 S. Ct. 2191 (2019)," and

"fully reviewed the Statement of Facts, page by page." ECF No. 53 at Exhibit 3 at |f 4. Defense

counsel also stated that Petitioner "always appeared to fully understand the law, his rights and the

consequences of a guilty plea." Id. at If 5. Finally, defense counsel stated that "[Petitioner] advised

[counsel] that he fully knew and understood that he could not purchase or possess a fireanu, since

the misdemeanor he had been convicted of in Maryland was punishable by a ten (10) year

sentence." Id. at |f 6.

    Fourth, during the Petitioner's sentencing hearing, the Court inquired as to whether Petitioner

had knowledge that he could not purchase the firearm because the Petitioner's letter indicated that

"he had no idea that [he] was ineligible to own a firearm until [he] went to the store to purchase

one in September." Sentencing Hr'g Tr. at 22; see also ECF No. 40 at 26. The Court then asked

defense counsel to clarify Petitioner's position because his letter was inconsistent with the

Statement of Facts. Sentencing Hr'g Tr. at 22. However, the Court determined that his letter, not

signed under oath, was inconsistent with the Statement of Facts he had signed where he explicitly

stated that he knew he was prohibited from purchasing a firearm. Id. 26. In the same hearing, the

Court provided Petitioner with an opportunity to object to its conclusions about his Rehaifclaim

and Petitioner stated that he understood and agreed by stating "yes." Sentencing Hr'g Tr. at 27.

    Therefore, based on Petitioner's Statement of Facts, his under-oath statements at the plea

 hearing, his attorney's sworn statement, and the Sentencing hearing, the Court finds that Petitioner

knew before the plea hearing about Rehaifs knowledge requirement and knew that his conviction
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 8 of 11 PageID# 480




put him in a class of those prohibited from possessing firearms. Accordingly, since Petitioner

cannot show trial counsel's performance was deficient, the claim of ineffective assistance of

counsel fails.


    B. Petitioner Was Given an Opportunity to Allocute

    Petitioner argues that defense counsel failed to object to the Court's "mistaken omission of

[his] right to allocute," ECF No. 50 at 5. Specifically, Petitioner argues that he was denied the right

to speak and allocute at his sentencing hearing. Id.

    The Court finds that Petitioner's claim is meritless. At Petitioner's sentencing hearing,

Petitioner asked the Court for permission for allocution through a letter or "personal statement."

Sentencing Hr'g Tr. at 2-3; ECF No. 40 at 26 (Petitioner's "personal statement"). At first.

Petitioner did not have the letter on hand, so the Court directed him to "summarize what he had to

say in the letter" at the appropriate time. Id. However, defense counsel was able to provide the

letter and handed it to the Court, and the Court read and ordered it filed instead of having the

defendant summarize it. Id. at 21; see also ECF No. 40 at 26. Accordingly, Petitioner's defense

counsel could not object because Petitioner's right to allocution was satisfied. In the absence of

deficient performance of trial counsel. Petitioner's claim of ineffective of counsel fails.

    C. Petitioner's Claim About the Phone Evidence is Conciusory and Unsupported

    Petitioner argues that defense counsel "advised [him] that [the] inadmissible and unrelated

uncoiToborated evidence unlawfully seized from his cell phone incident to arrest would be charged

against him if he didn't plead guilty to the ... 922(g)(1) offense" and the Government "gain[ed] a

tactical advantage" over him because of it. ECF No. 50 at 7. Moreover, Petitioner claimed that the

evidence of guns and drugs on his phone was present because "he was a scammer, and didn't
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 9 of 11 PageID# 481



traffick (sic) in drugs, and was simply attempting to persuade people to mail money by con." ECF

No. 50 at 9.


   The Government argues that Petitioner's Fourth Amendment challenge to the phone evidence

and an accusation of prosecutorial misconduct are not "cognizable on collateral review [because]

the defendant had a 'full and fair' opportunity to litigate the claim on direct appeal." ECF No. 53

at 13 (citing Slone v. Powell, 428 U.S. 465, 494 (1976)). Moreover, the Government argues that

Petitioner's alternative explanation for the evidence of drugs and weapons found on his phone is

"nonsensical, supported by no factual allegations, and warrant[ing] no serious discussion." Id.

(citing El-Amin v. United Slates, No. 316CR222RJCDSC1, 2018 WL 2244724, at *4(W.D.N.C.

May 16, 2018).

   First, the Court finds that, based on his counsel's affidavit. Petitioner"was aware of and agreed

that in light of the government not pursuing additional charges against him, the government would

argue that his other uncharged bad conduct was relevant for the Court to consider at sentencing."

ECF No. 53 at Exhibit 2 at |f 8. Also, the Court finds that Petitioner was aware that the Court would

consider "all conduct related to the count of conviction, the other charges [he did not plead to,]

and the statement of facts" Id. Accordingly, since Petitioner cannot show trial counsel's

performance was deficient, the claim of ineffective assistance of counsel fails.

   Second, the Court finds that because the Petitioner did not raise the Fourth Amendment claim

or prosecutorial misconduct claim on direct appeal, he, therefore, cannot raise this claim

collaterally in his § 2255 motion. See Bousley v. United States, 523 U.S. 614, 621 (1998). The

United States Court of Appeals for the Fourth Circuit has held that in order "to collaterally attack

a conviction or sentence based upon errors that could have been but were not pursued on direct

appeal, the movant must show cause and actual prejudice resulting from the errors of which he
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 10 of 11 PageID# 482




 complains or he must demonstrate that a miscan'iage ofjustice would result from the refusal of the

 court to entertain the collateral attack." United States v. Mikalajiinas, 186 F.3d 490, at 492-93(4th

 Cir. 1999); see also United States v. Frady, 456 U.S. 152, 167-68 (1982)(The Ffady rule is that

 a petitioner who has defaulted procedurally in seeking correction of the eiTors about which he

 complains in a collateral proceeding must show cause and prejudice with respect to the default.).

 Here, the Court finds that Petitioner's claim is a "conclusory allegation[] contained in a § 2255

 petition" which may be disposed of without further investigation by the district court because it

 was not raised on direct appeal and Petitioner has not demonstrated a miscamage ofjustice would

 result from not entertaining this claim. See United States v. Dyess, 730 F.3d 354, 359 (4th Cir.

 2013).

                                            IV. CONCLUSION


          For the reasons stated above. Petitioner's 2255 Motion is DENIED.

          The Court may issue a certificate of appealability only if the applicant has made a

 substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c); Fed. R. App. P.

 22(b)(1). This means that Petitioner must demonstrate that "reasonable jurists could debate

 whether... the petition should have been resolved in a different manner or that the issues presented

 were 'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel, 529 U.S. 473,

 484(2000)(quoting Barefoot v. Estelle,463 U.S. 880,893, n.4(1983));see United States v. Sw>ab)\

 855 F.3d 233, 239 (4th Cir. 2017). Petitioner's claims are based on incorrect interpretations of

 statutoi*y provisions and judicial precedent. As such. Petitioner fails to demonstrate a substantial

 showing of a denial of a constitutional right, and a Certificate of Appealability is DENIED.

          In addition, the Court ADVISES Petitioner that he may appeal from this final Order by

 forwarding a written notice of appeal to the Clerk of the United States District Court, United States


                                                  10
Case 2:19-cr-00124-RAJ-RJK Document 57 Filed 10/27/20 Page 11 of 11 PageID# 483




 Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk must receive this written

 notice within sixty (60) days from this Order's date.

        The Court DIRECTS the Clerk to provide a copy of this Order to all Parties.

        IT IS SO ORDERED.
                                                                             1/
 Norfolk, Virginia                                                          A
         27
                                                              Raymond A.jJUm
                                                              United Slates DistrictJn^




                                                 11
